THE TOCQUEVILLE TRUST THE TOCQUEVILLE FUND [TOCQX] THE TOCQUEVILLE SMALL CAP FUND [TSCVX] THE TOCQUEVILLE INTERNATIONAL VALUE FUND [TIVFX] THE TOCQUEVILLE GOLD FUND [TGLDX] THE DELAFIELD FUND [DEFIX] THE SELECT FUND [DESYX] PROSPECTUS March 1, 2010 This Prospectus covers six different Funds of The Tocqueville Trust. You will find specific information in this Prospectus about each of the Funds plus general information on the Funds. You may find additional information in the Funds’ Statement of Additional Information (SAI), which is incorporated by reference into this Prospectus. Please read this Prospectus carefully before you invest or send money. The Securities and Exchange Commission (SEC) has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Investment Advisor Tocqueville Asset Management L.P. (the “Advisor”) 40 West 57th Street, 19th Floor New York,
